Title: [Diary entry: 15 February 1785]
From: Washington, George
To: 

Tuesday 15. Mercury at 28 this morning—at noon not observed, but at Night 36. Morning fine, wind Southwardly, which shifted to the Eastward & grew colder. Abt. Noon it began to Snow, & continued to do so until past 3 oclock. Went this day to ascertain the quantity of Land given to, and received from Mr. Willm. Triplett by way of exchange & to run a dividing line betwn. him & the Land I let Mr. Lund Washington—but the badness of the day prevented the execution. Thursday next I appointed to go again on this business.